Citation Nr: 0518176	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for back and neck 
disability.

2.  Entitlement to service connection for an eye disability.  



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel








INTRODUCTION

The appellant is a veteran who had active service from 
September 1946 to January 1948. This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Albuquerque, New Mexico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran requested a Travel Board hearing, but withdrew the 
request in October 2000.

The case was before the Board in November 2002, at which time 
the Board denied the benefits the veteran seeks.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veteran's Claims (Court).  Pursuant to a joint motion by 
the parties the Court vacated the Board's November 2002 
decision, essentially for notice (and explanation of the 
applicability) of the Veterans Claims Assistance Act of 2000 
(VCAA).  Consequently, in September 2003, the Board remanded 
the case to the RO for a review of the record and compliance 
with all notice and assistance requirements set forth in the 
VCAA.  


FINDINGS OF FACT

1.  A neck or back disability was not manifested in service, 
and arthritis of the neck and back was not manifested in the 
first post-service year; there is no competent evidence of a 
nexus between the veteran's current back and neck disability 
and his military service.

2.  Myopia noted on the veteran's service enlistment 
examination is not a compensable disability; a compensable 
eye disability was not manifested in service, and there is no 
competent evidence that the veteran now has a compensable eye 
disability.





CONCLUSIONS OF LAW

1.  Service connection for a neck or back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Service connection for an eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  A VA letter from January 
2004, issued specifically pursuant to the Court's Order and 
the Board's September 2003 remand, informed him of what was 
needed to establish entitlement to the benefits sought and of 
his and VA's responsibilities in claims development.  It also 
specifically informed him of various types of evidence that 
would support his claim.  While notice did not precede the 
initial determination in this matter it was provided prior to 
the RO's last review, and the claimant has had ample 
opportunity to respond/supplement the record.  He is not 
prejudiced by the notice timing deficiency.  The initial 
rating decision in May 1999, a May 2000 statement of the case 
(SOC),  supplemental SOCs from October 2000, November 2001, 
February 2002 and March 2005 and the November 2002 Board 
decision notified him of applicable laws and regulations, of 
what the evidence showed, and why his claim was denied.  
While he was not advised verbatim to submit everything he had 
pertinent to the claim, the January 2004 letter explained the 
type of evidence necessary to support his claim and asked him 
to submit or identify (for VA to obtain) any such evidence. 
This was equivalent to advising him to submit everything he 
had pertinent to the claim.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of available pertinent VA 
and private medical treatment.  VA attempted to obtain 
records from all private sources that the veteran identified 
with sufficient specificity.  In his June 2000 Form 9, the 
veteran alleged that after service in 1948 he was treated by 
an osteopath, Dr. B, for his spine and neck.  However, he 
also indicated that Dr. B is now deceased and that he 
attempted to obtain records from the care-provider who 
purchased his practice (and is also now deceased), but was 
unable to do so.  Given that there appear to be no avenues 
for attempting to secure the records of Dr. B, the Board 
finds that VA has no further duty to assist in that regard. 

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Here, there is no 
competent evidence that the veteran has a current eye 
disability, no evidence that a neck, back or eye disability 
was manifested in service, no evidence current arthritis of 
the neck and back was manifested in the first post-service 
year and no competent evidence of a nexus between the 
veteran's current back and neck disability and his military 
service.  Consequently, an examination is not necessary.  VA 
has met its assistance obligations.  No further assistance is 
required.  The claimant is not prejudiced by the Board's 
proceeding with appellate review.




II.  Factual Background

Service medical records reveal that on September 1946 
examination for enlistment, no physical abnormalities of the 
eyes or back were noted.  Uncorrected vision was 20/50 in 
each eye.  There is no record of treatment for any injury in 
service.  On January 1948 separation examination, mild 
bilateral myopia was noted, and uncorrected vision was 20/50 
in the right eye and 20/40 in the left eye.  No abnormalities 
of the back or neck were noted.

Private medical records show treatment in June and July 1961 
for a ruptured disc at L4-L5.  A laminectomy and spine fusion 
was performed at L4-S2.  The record merely lists the dates of 
admission and discharge, along with the diagnosis. Detailed 
treatment records were destroyed after ten years, and hence 
are not available.

In June 1990 the veteran was injured at work when he fell 
from a ladder.  He complained of neck and back pain as a 
result of his injuries.  A June 1991 report by a team of 
private physicians summarized the veteran's history, 
accident, and subsequent treatment.  The examiners noted that 
the veteran reported a history of back problems going back to 
1961.  The laminectomy in 1961 was the result of a work- 
related injury.  A cervical sprain/strain superimposed on 
pre-existing, asymptomatic arthritis was diagnosed; there was 
a small disc herniation at C4-5.  An adjustment disorder with 
physical complaints and anxious mood was also diagnosed.  The 
evaluation team made no reference to a back injury in service 
or to any back problems prior to 1961.

On January 1992 examination to evaluate the level of 
impairment due to the veteran's 1990 back injury, the 
examiner noted that there had been no prior accident or 
injury of the cervical spine.  All disability was due to the 
June 1990 accident.

The veteran was treated by a private chiropractor from 
December 1994 to January 1995. The same doctor examined the 
veteran in June 1993 for an independent medical examination 
and offered several opinions regarding the etiology and 
nature of the veteran's back disability.  No complaints were 
noted with respect to the lumbar spine on June 1993 medical 
evaluation; there were symptoms related to the cervical 
spine.  Diagnoses included discopathic lesions and 
neuropathic lesions of the cervical spine and unilateral 
greater occipital headache.  A history of a 1961 laminectomy 
was noted.  In July 1994, the doctor stated that the 
veteran's condition was "directly related to his industrial 
accident" in 1990.  In August 1995, the chiropractor stated 
that the veteran's disability was due to chronic cervical 
discopathies and neuropathies, which "were not there prior to 
the [1990] injury and are not caused solely as a result of 
any pre-existing spinal deterioration." In a December 2001 
summary of treatment, it was stated that the veteran was seen 
for various back ailments "stemming from a work injury in 
1990."  The treating chiropractor also noted that 
degenerative changes of the spine were noted at the time of 
that injury, which "may be demonstrative of the after affects 
of prior injury."  It was "possible" the changes were due to 
an in-service injury, although the sole evidence of such 
injury was in the statements of the veteran.  It was also 
possible that a pre- existing condition could have been a 
factor in the extent of his current condition.

Private treatment records from a local hospital and 
associated physicians, for the period of July 1995 to January 
1999, reveal that x-rays showed "only minor" neck and 
shoulder arthritis.  The veteran was treated for chronic neck 
pain, which his doctors attributed to his 1990 accident or 
his obesity and sedentary lifestyle.  In September 1995, one 
doctor noted that the veteran had a back injury in the 1960's 
with subsequent low back pain.  He had surgery to correct 
this.  In October 1998, the veteran complained of some left 
leg pain, and diffuse back pain was diagnosed. The veteran 
related all of his complaints to the 1990 accident.  No 
vision complaints or problems were noted.

In a June 2000 letter, a private physician noted that he had 
treated the veteran for five years.  The doctor stated the 
veteran had chronic low back and neck pain and some visual 
problems.  However, the doctor stated that he was not 
qualified to opine as to the etiology of the veteran's 
disabilities.

In April 2002, the veteran's daughters submitted statements 
regarding the veteran's back disability.  Two stated that he 
had back surgery when they were children. The third recalled 
hearing about the surgery.  All recalled the veteran having 
back problems. The youngest daughter stated that her father 
told her he was injured in service when other soldiers fell 
on him going down a rope ladder on a ship.

VA medical records from March 2002 to May 2004 shows a 
diagnosis of degenerative joint disease with lower back and 
cervical pain for many years.  The veteran was being treated 
with physical therapy and pain medication.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  If arthritis is manifested to a compensable 
degree in the first post-service year, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  To prevail on the question of 
service connection on the merits, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury (disability).  Hickson v. West; 13 Vet. 
App. 247, 248 (1999). 

Back and neck disability

The veteran's current back and neck disability is well 
established by the record. However, there is no medical 
documentation of an injury in service, nor is there evidence 
of any treatment for a back or neck problem in service or 
immediately following service.  Service medical records show 
no neck or back defects or complaints on service separation 
examination. The veteran alleges treatment for a back 
condition immediately after service, but the record contains 
no documentation of such treatment prior to 1961.

Arthritis of the back or neck was not manifested in the first 
post-service year, and may not be presumed to have been 
incurred in service.  Moreover, there is no competent 
evidence that any of the veteran's current back disability is 
actually related to his military service. There is no 
evidence, aside from the unverified statements of the 
veteran, of any treatment for back problems until 1961, when 
he injured his back at work and underwent a laminectomy. The 
record then shows no further treatment for any back 
complaints until 1990, when the veteran sustained a second 
work related injury.  Essentially every physician who has 
specifically opined in that regard has attributed the 
veteran's current symptoms to his 1990 accident.  One 
(chiropractor's) opinion raises a "possibility" that an old, 
prior injury could have been a factor in the current back 
symptoms. This opinion is speculative; it does not 
specifically relate the current disability to an old injury, 
but merely notes that such is not excluded as a possibility. 
The opinion is therefore not probative.  Because the 
overwhelming weight of the evidence establishes that the 
veteran's current back and neck symptoms are due to 
postservice injury(ies), the Board finds that there is no 
nexus between military service and any current back or neck 
disability.

The statements of the veteran's daughters are essentially are 
not probative evidence in the matter of a nexus between the 
veteran's back disability and service.  They recount events 
(surgery) which occurred many years after service.  And to 
the extent that one reports that the veteran attributed his 
back disability to service, such evidence of a nexus to 
service is no more than hearsay.  The veteran and his 
daughters are laypersons.  As such, while they are competent 
to report events and symptoms subject to lay observation, 
they are not competent to opine in medical matters, such as 
medical nexus. 

In the absence of a showing of neck or back injury in 
service, and in the absence of any competent evidence of a 
nexus between current neck or back disability and service, 
the preponderance of the evidence is against this claim, and 
it must be denied.

Eye disability

Service connection may only be granted for a "disability."  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Brammer v. Derwinski, 
3 Vet. App. 223 (1992). The regulations specifically state 
that refractive disorders of the eye are not disabilities 
subject to service connection. 38 C.F.R. § 3.303(c).
The veteran alleges that he is entitled to service connection 
for his failing eyesight, based on the issuance of glasses to 
him during service, and a notation of mild bilateral myopia 
on his separation examination.  Myopia is a refractive 
disorder.  Dorland's Illustrated Medical Dictionary (28th Ed. 
1994) at 1094.  The veteran's uncorrected visual acuity was 
20/50, bilaterally, on service entrance; and 20/50 right eye, 
20/40 left eye on service separation.  In other words, a 
refractive disorder pre-existed, and did not worsen, during 
service.  Furthermore, standing alone, i.e., absent 
underlying disease or injury (and here none is shown), 
refractive error is not subject to service connection.  No 
other eye disability is shown by the record, or alleged.  The 
law is dispositive in this matter.  The appeal must be 
denied. Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for a back and neck disability is denied.

Service connection for an eye disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


